PER CURIAM.
The Defendants in a negligence action arising out of an automobile collision bring this appeal from a final judgment of the *43trial court entered upon a jury verdict awarding damages to Plaintiffs.
This is a typical case in which the parties disagreed as to the nature of the accident requiring that it be submitted to the jury. The jury accepted the version of Plaintiffs. The trial court correctly denied Plaintiffs’ motion for directed verdict.
Insurance was inadvertently mentioned at the trial. The trial court properly denied Defendants’ motion for a mistrial. See Ryan v. Noble, 95 Fla. 830, 116 So. 766; Douglass v. Galvin, Fla.App., 130 So.2d 282.
Affirmed.
SHANNON, Acting C. J., HOBSON, J., and HEWITT, ROBERT S., Associate Judge, concur.